TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00065-CV




Josephine Douglas-Peters, Appellant

v.

James Nathaniel Peters, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
NO. 01-1528-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING




D I S S E N T I N G   O P I N I O N


                        While I agree with the majority’s disposition of Douglas’s other issues and Peters’s
request for damages under Rule 45, I disagree with its disposition of Douglas’s second issue and,
accordingly, respectfully dissent from the majority’s judgment of reversal.  Given the absence of a
reporter’s record, the state of the clerk’s record, and the presumptions that operate in support of the
district court’s judgment in such circumstances, I would affirm.
 
 
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   March 2, 2006